Citation Nr: 1042329	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for a skin 
disorder, diagnosed as actinic keratoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1971 to August 
1973 and from October 1982 to May 2000.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In March 2010, the Veteran's representative submitted additional 
medical evidence directly to the Board along with a waiver of 
initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2010).  

In August 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the claim for increase, the Veteran's skin 
disorder has been manifest by exfoliation, crusting, 
hypopigmentation less than 6 square inches, and abnormal texture 
less than 6 square inches; treatment has consisted of 
cryodestruction therapy and topical ointments.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a skin 
disorder, diagnosed as actinic keratoses, are not met.  38 
U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Codes 
(DC's) 7819-7817 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for an increased 
rating for service-connected skin disorder, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The 
February 2007 RO rating decision reflects the initial 
adjudication of the claim after issuance of the October 2005 
letter.  

An August 2009 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  This letter 
also set forth the criteria for higher ratings for a skin 
disorder.  After issuance of the August 2009 letter, and 
opportunity for the Veteran to respond, the January 2010 
supplemental statement of the case (SSOC) reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case (SOC) or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the reports of November 2005 and August 
2009 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with the claim for an 
increased rating for skin disorder is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Historically, in a May 2000 rating decision, the RO awarded 
service connection for a skin disorder (diagnosed as seborrheic 
dermatitis), inter alia, and assigned an initial 10 percent 
rating pursuant to  38 C.F.R. § 4.118, DC 7817.  In a February 
2007 rating decision, the RO continued the Veteran's 10 percent 
disability rating under DC 7819-7817.  Hyphenated diagnostic 
codes are used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the rating.  
38 C.F.R. § 4.27.  

DC 7819 provides for compensation for benign skin neoplasams 
based on disfigurement of the head, face, or neck (DC 7800); 
scars (DC's 7801, 7802, 7803, 7804, or 7805); or dermatitis (DC 
7806), depending on the predominant disability.  Alternatively, 
benign skin neoplasms may be rated based on impairment of 
function.  38 C.F.R. § 4.118 (2010).

Under 38 C.F.R. §4.118, DC 7800 (2008) for disfigurement of the 
head, face, or neck provides a 10 percent evaluation for one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted for disfigurement with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for disfigurement with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation is 
warranted for disfigurement with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with six 
or more characteristics of disfigurement.

DC 7800 includes three Notes.  Note (1) indicates that there are 
8 characteristics of disfigurement for purposes of evaluation 
under §4.118: scar 5 or more inches (13 or more centimeters (cm)) 
in length, scar at least one quarter inch (0.6 cm) wide at the 
widest part, surface contour of scar elevated or depressed on 
palpitation, scar adherent to underlying tissue, skin hypo- or 
hyper- pigmented in an area exceeding six square inches (39 sq. 
cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches (39 sq. cm.), 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.), and skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2) instructs to rate tissue loss of the auricle under DC 
6207 (loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss 
of one eye), as appropriate.  Note (3) instructs to take 
unretouched color photographs into consideration when evaluating 
under these criteria.

Under DC 7806, dermatitis or eczema affecting less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during the 
past 12-month period warrants a 0 percent rating.  Dermatitis or 
eczema affecting at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month period, 
warrants a 10 percent rating.  A 30 percent rating requires that 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas be affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the past 
12-month period.  A 60 percent rating requires more than 40 
percent of the entire body or more than 40 percent of exposed 
areas be affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  38 C.F.R. 4.118, DC 7806 (2010).

Under DC 7817, exfoliative dermatitis (erythroderma) involving 
any extent of the skin and no more than topical therapy required 
during the past 12-month period warrants a zero percent 
disability rating.  Any extent of involvement of the skin and 
systemic therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or 
electron beam therapy required for a total duration of less than 
6 weeks during the past 12-month period warrants a 10 percent 
disability rating.  A 30 percent evaluation is assigned for 
exfoliative dermatitis with any extent of involvement of the skin 
and requiring systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period.  For a 60 percent evaluation, generalized involvement of 
the skin, without systemic manifestations, must be present and 
constant or near-constant systemic therapy during the past 12-
month period required.  For a 100 percent evaluation, generalized 
involvement of the skin and systemic manifestations (such as 
fever, weight loss, and hypoproteinemia) must be present, plus 
constant or near-constant systemic therapy required during the 
past 12-month period required.  38 C.F.R. §4.118, DC 7817 (2010).


III.  Background

The Veteran was afforded a VA examination in November 2005.  The 
examiner noted that the Veteran had been suffering from actinic 
keratosis for 20 years and that he experienced shedding and 
crusting constantly as a result of his skin condition.  The 
examination report indicated that the Veteran had been treated 
with cryodestruction therapy multiple times (less than 6 weeks) 
over the past 12 months.  Functional impairment included 
avoidance of the sun and use of sunscreens, and the condition 
resulted in the Veteran missing 6 days of work per year.  On 
examination, there were signs of skin disease located on the 
Veteran's right face cheek and right hand with crusting and 
abnormal texture of less than 6 square inches.  There was no 
ulceration, exfoliation, tissue loss, induration, inflexibility, 
hypopigmentation, hyperpigmentation, or limitation of motion.  
The skin lesion coverage area was 1 percent of the exposed area 
and 1 percent of the whole body.  The diagnosis was actinic 
keratoses.  

The record also contains private treatment records.  These 
records reflect prescriptions for various medications related to 
health problems other than the Veteran's skin disorder.  
Pertinent to the claim for increase, the Veteran has been 
prescribed Lidex cream, Des Owen cream, fluorouracil, 
triamcinolone, and Aldara.  These are all topical therapies.  The 
private medical records include treatment notes from the 
Veteran's dermatologist, Dr. R. J.  In these reports, Dr. R. J. 
noted that the Veteran has undergone several cryodestruction 
therapy sessions, each of these sessions lasting only a few 
seconds.  In a treatment note from January 2007, Dr. R. J. 
indicated that he did not favor the use of systemic treatment for 
the Veteran's skin disorder.  

The Veteran was afforded another VA examination in August 2009.  
The examiner stated that the Veteran's skin disorder involved the 
face, cheeks, ears, hands, and arms.  The Veteran's symptoms 
included exudation face, shedding face, and crusting of the face, 
hands, and arms.  The Veteran reported constant symptoms.  There 
was no ulcer formation or itching.  The Veteran reported 
treatment of a topical corticosteroid 2 times per day for the 
past 2 years.  The Veteran stated he has not used UVB, intensive 
light therapy, PUVA, or electron beam therapy for his condition.  
On examination, there was no acne, chloracne, scarring alopecia, 
alopecia areata, or hyperhidrosis.  

The examination revealed actinic keratosis located on the 
bilateral temples, cheeks, left hand at dorsal thumb webspace, 
and the bilateral forearms.  The characteristics of the Veteran's 
condition included:  exfoliation, crusting, hypopigmentation of 
less than 6 square inches, and abnormal texture of less than 6 
square inches.  There was no ulceration, disfigurement, tissue 
loss, induration, inflexibility, hyperpigmentation, or limitation 
of motion.  The skin lesion coverage area was 2 percent of the 
exposed area and of the body.  The examiner noted similar scars 
precisely located at multiple areas including:  left thumb 
webspace, left forearm, right forearm, bilateral temples, and 
bilateral cheeks.  On examination, the scars were nonlinear and 
shape was an irregular area of 20 square cm.  The measurement of 
the scars was 3 cm by 4 cm.  The scars were not painful on 
examination and there was no skin breakdown.  The scars were 
superficial in nature and there was no underlying tissue damage, 
inflammation, edema, keloid formation, disfigurement, limitation 
of motion, limitation of function, adherence to underlying 
tissue, inflexibility, underlying soft tissue loss, gross 
distortion of the face, or hyperpigmentation.  Palpation was 
level.  The scars on the bilateral cheeks and temples had a scaly 
texture and measured 3 cm by 4 cm.  There was hypopigmentation of 
the scar, described as lighter than normal skin measuring 3 cm by 
4 cm.  The examiner remarked that the skin disorder did not 
affect the Veteran's occupation.  The diagnosis was actinic 
keratoses with residual scarring of the face, left hand, and 
bilateral forearms.

The Veteran testified during a Travel Board hearing in August 
2010.  He stated that his skin condition was primarily on his 
face and arms from the fingers to the elbow.  He reported 
periodic flare-ups consisting of crusty patches on the skin.  The 
Veteran noted at least 6 weeks of treatment per year consisting 
of 2 different kinds of topical creams to deal with the flare-ups 
and kill the precancerous cells.  He described the treatment as 
aggressive and related side effects of scabbing and oozing.  The 
Veteran noted that topical creams were the only treatment he was 
currently receiving for his skin condition.  The Veteran stated 
that his condition was worse than when service-connection was 
originally granted because his skin disorder now affects a larger 
area.  He reported that his dermatologist, Dr. R. J., said 100 
percent of the exposed skin would need to be treated over time, 
but the skin disorder only manifests itself on a portion of the 
exposed skin at any given time.  The Veteran noted that his skin 
disorder does not have an effect on his occupation, but that he 
does not like to be seen in public during flare-ups.

IV.  Analysis

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that a rating greater than 10 
percent for the Veteran's skin disorder of the face, arms, and 
hands is not warranted at any time.



During the Travel Board hearing, the Veteran's representative 
argued that the Veteran meets the rating criteria for a 30 
percent rating under DC 7817.  However, as noted above, a 10 
percent rating under DC 7817 requires the use of systemic 
therapy.  The medical evidence of record and the Veteran's own 
testimony repudiate the use of any systemic treatment for the 
Veteran's skin condition.  The medical evidence reveals only 
prescriptions for topical ointments for treatment of the 
Veteran's skin disorder.  The private medical records indicate 
some cryodestruction therapy, but no systemic treatment is noted.  
During the August 2010 Travel Board hearing, the Veteran 
specifically commented that the only treatment for his skin 
disorder was topical creams.  Thus, not even a 10 percent rating 
is assignable for the Veteran's skin condition under DC 7817. 

Regarding DC 7806, the Board notes that in a letter received by 
the Board in March 2010, Dr. R. J. noted that he has been 
treating the Veteran's skin condition for the past 3 years.  The 
letter listed the impacted area of the exposed skin on the face 
(200 sq. cm. or 100 percent), the back of the hands (150 sq. cm. 
or 100 percent), and the arms from wrist to elbow (400 sq. cm. or 
100 percent).  This is consistent with the Veteran's testimony 
about what Dr. R. J. told him, that over time 100 percent of his 
exposed skin would need to be treated, but the skin disorder 
manifests itself on only a portion of the exposed skin at any 
given time.  The Board notes that there is no evidence to support 
an assertion that the Veteran's skin disorder impacts 100 percent 
of his exposed skin at any one time.  Significantly, the private 
treatment reports, the opinions of the VA examiners, and the 
Veteran's own hearing testimony are against a conclusion that 100 
percent of the Veteran's exposed skin is affected by his skin 
disorder at any given time.  Thus, to the extent that Dr. R. J. 
may be implying that 100 percent of the Veteran's skin is 
affected at the same time, the Board is affording little 
probative weight to these statements.  See Guerrieri v.  Brown, 4 
Vet. App. 467, 470-71 (1993).   

Dr. R. J.'s January 2007 treatment report noted 3 lesions on the 
Veteran's left forearm and stated that actinic keratoses of the 
left cheek, previously treated with cryodestruction therapy, were 
resolved.  In an April 2007 treatment report, 3 lesions on the 
face were noted and in a December 2008 treatment report, 10 
actinic keratoses were observed.  The November 2005 examiner 
noted that skin lesions covered only 1 percent of the Veteran's 
exposed skin and 1 percent of his whole body.  The August 2009 
examiner noted that the skin lesion coverage was 2 percent of the 
exposed skin and 2 percent of the body.  During the August 2010 
Travel Board hearing, the Veteran commented on Dr. R. J.'s 
letter, stating that the dermatologist said that 100 percent of 
the Veteran's exposed skin will be treated over time, it is just 
a matter of what manifests itself at any given time.  Thus, there 
is no evidence that, at any time, the percentage of skin lesion 
coverage is 20 percent or greater for exposed areas or the entire 
body.  The evidence does not show and the Veteran does not allege 
use of systemic therapy.  Thus, a rating higher than 10 percent 
pursuant to DC 7806 is not warranted.  See 38 C.F.R. § 4.118, DC 
7806.

For a 30 percent rating to be warranted pursuant to DC 7800, 
there must be disfigurement with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  There is no evidence of any 
visible or palpable tissue loss, or gross distortion or asymmetry 
of a facial feature.  Both the November 2005 and the August 2009 
VA examiners noted that there was no tissue loss associated with 
the Veteran's skin condition.  The August 2009 examiner also 
stated that the Veteran's scars were superficial with no 
underlying tissue damage.  Thus, a rating for tissue loss or 
gross distortion of a facial feature is not warranted.  
Alternatively, the Veteran does not meet the criteria for 
disfigurement with at least 2 characteristics of disfigurement.  
While the Veteran does have facial scars measuring 3 cm by 4 cm 
(as noted in the August 2009 VA examination report), the Veteran 
does not meet the criteria for a rating in excess of 10 percent 
based on disfigurement.  There was no scar elevation or 
depression on palpation, missing soft tissue, hyperpigmentation, 
or inflexibility.  While the VA examiner did  note some 
hypopigmentation and abnormal (scaly) texture, these areas did 
not exceed a measurement of 6 square inches.  Significantly, the 
August 2009 VA examiner specifically stated that the Veteran's 
facial scars do not cause any disfigurement.  Thus, a rating in 
excess of 10 percent pursuant to DC 7800 is not warranted.

The Board has also considered the applicability of other 
diagnostic codes for a rating in excess of 10 percent for the 
Veteran's skin condition, but finds that no other diagnostic code 
provides a basis for higher rating.  In this regard, the 
Veteran's skin condition does not involve systemic treatment or 
deep scars, and the scars are not unstable, painful on 
examination, nor do they limit function or motion.  See 38 C.F.R. 
§ 4.118, DC's 7801-7805.  The Board further notes that the 
disability is not shown to involve any factors that warrant 
evaluation under any other provision of VA's rating schedule.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, the 
Board finds that there is no showing that, at any point, the 
disability under consideration has been shown to reflect so 
exceptional or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321 (cited to in the February 2008 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability pictures exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step:  a determination of whether, to accord 
justice, the claimant's disability pictures requires the 
assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  For the 
Veteran's skin disorder, the rating schedule fully contemplates 
the described symptomatology, and provides for ratings higher 
than those assigned based on more significant functional 
impairment.  Thus, the threshold requirement for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that there is no 
basis for staged ratings pursuant to Hart, and that the claim for 
a rating in excess of 10 percent for a skin disorder must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

ORDER

A rating in excess of 10 percent for a skin disorder, diagnosed 
as actinic keratoses, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


